PER CURIAM.
The appellant challenges the trial court’s order summarily denying his motion alleging ineffective assistance of counsel fried pursuant to Florida Rule of Criminal Procedure 3.850. The trial court denied the motion as untimely. However, because the appellant filed his motion within two years of his conviction and sentence becoming final, we reverse the summary denial and remand for further proceedings. See Brower v. State, 701 So.2d 433, 433 (Fla. 1st DCA 1997).
REVERSED AND REMANDED.
ALLEN, DAVIS and BROWNING, JJ., Concur.